Order of disposition, Family Court, Bronx County (Clark V Richardson, J.), entered on or about August 1, 2005, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of criminal possession of a weapon in the fourth degree, criminal mischief in the fourth degree and obstructing governmental administration in the second degree, and placed him in the custody of the New York State Office of Children and Family Services for a period of 12 months, affirmed, without costs.
The court’s findings were based on legally sufficient evidence and were not against the weight of the evidence. The weapon charge (Penal Law § 265.01 [2]) was established by evidence that appellant seized a 10-inch kitchen knife and announced his intent to use it to assault another person (see Matter of Jamie D., 59 NY2d 589 [1983]). Appellant’s conduct and expressed intent to use a knife in a fight suffice to demonstrate that this knife was a dangerous instrument (see People v Crane, 156 AD2d 704 [1989]).
*687The criminal mischief charge (Penal Law § 145.00 [1]) was established by evidence that appellant chose, as a means of attacking another person, to throw glass objects that almost certainly would have to shatter in order to injure his opponent, thereby evincing an intent to also destroy property (see generally People v Getch, 50 NY2d 456, 465 [1980]). Evidence of intent to injure as well as to destroy did not require appellant to declare his purpose but is fairly inferred from the facts and circumstances proven by competent evidence to the trier of fact. Appellant’s argument that precedent holds that incidental property damage does not constitute criminal mischief ignores the distinction that, while unintended property damage may not be criminal mischief (see People v Washington, 18 NY2d 366 [1966] [garbage can thrown at victim missed and damaged a car]; People v Roberts, 140 AD2d 961 [1988] [victim thrown into a coffee table]), where, as here, a perpetrator damages the very property used to assault his victim, he may be presumed to intend the natural consequences of his acts and may thus be found guilty of criminal mischief. Unlike the cases relied on by appellant, the property was damaged in the act of being used as an instrumentality of an assault and the intent to create a risk to the victim from damaging the property can be fairly inferred. As the dissent concedes, the natural and probable consequences of throwing glass objects is that they will break, provided they meet a certain fragility threshold. The testimony at the fact-finding hearing established that the hurtled glass candlesticks and vases broke and that “there was glass all over the floor.” Evidence of such widespread destruction justified Family Court’s inference that appellant intended the natural and probable consequences of his actions. Indeed, the other factor in glass-breaking, besides frailty of the object, is the degree of force used. It is undisputed that, during the course of a violent melee, appellant used sufficient force to break the glass.
The obstruction charge (Penal Law § 195.05) was established by evidence that the police were performing an “official function” of securing a crime scene and making an investigation, when appellant interfered by pushing and trying to choke an officer (see Matter of Davan L., 91 NY2d 88 [1997]). The police had the right to direct and control appellant’s movements since they knew there had been a fight, property had been destroyed and that appellant was a fight participant. They also had the right to direct appellant to sit so that he would not be able to disrupt the crime scene, hide evidence or procure a weapon (see People v Romeo, 9 AD3d 744 [2004], Concur — Buckley, P.J., Tom, Friedman and Nardelli, JJ.